USDC IN/ND case 1:18-cv-00176-TLS-SLC document 16 filed 02/06/19 page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            FORT WAYNE DIVISION




SHAWN MCHUGH,                                Case No.: 1:18-cv-00176-TLS-SLC
           Plaintiff,
                                                 NOTICE OF WITHDRAWAL
      v.


CAPITAL ONE BANK (USA), N.A.,
           Defendant.


      TO THE COURT AND DEFENDANTS AND THEIR COUNSEL:

      PLEASE TAKE NOTICE that Plaintiff hereby withdraws his Stipulation of

Dismissal with Prejudice, filed on February 4, 2019, (Doc. 15).

      Respectfully submitted this 6th day of February 2019.

                                                 PRICE LAW GROUP, APC


                                                 By: /s/David Chami
                                                 David Chami
                                                 8245 North 85th Way
                                                 Scottsdale, AZ. 85258
                                                 E: david@pricelawgroup.com
                                                 Attorneys for plaintiff
                                                 Shawn McHugh




                                           -1-
USDC IN/ND case 1:18-cv-00176-TLS-SLC document 16 filed 02/06/19 page 2 of 2


                             CERTIFICATE OF SERVICE

       I hereby certify that on February 6, 2019, I electronically filed the foregoing with

the Clerk of the Court using the ECF system, which will send notice of such filing to all

attorneys of record in this matter.


                                                  PRICE LAW GROUP, APC.

                                                  /s/ Maria Marsceill




                                            -2-
